305 N.Y. 900 (1953)
In the Matter of the Claim of Fred C. Klag, Appellant,
v.
Drug & Chemical Club, Inc., et al., Respondents. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued May 28, 1953.
Decided July 14, 1953
Abraham Markhoff for appellant.
Herbert F. Hastings, Jr., and Florence G. Mann for Drug & Chemical Club, Inc., and another, respondents.
Valentine A. Meehan, Leo D. Fitzgerald and Eugene T. O'Neill for Equitable Life Assurance Society of the United States, respondent.
Nathaniel L. Goldstein, Attorney-General (John J. Quinn, Wendell P. Brown and Roy Wiedersum of counsel), for Workmen's Compensation Board, respondent.
Concur: CONWAY, DESMOND, FULD and FROESSEL, JJ. LEWIS, Ch. J., DYE and VAN VOORHIS, JJ., dissent and vote to affirm.
Order of the Appellate Division reversed, with costs in this court and in the Appellate Division, upon the dissenting memorandum in the Appellate Division, and matter remitted to the Workmen's Compensation Board for further proceedings in accordance with that memorandum. No opinion.